Case 3:16-cv-01735-D Document 430 Filed 04/22/19

To: Clerk of Honorable Judge Fitzwater
Presiding Judge of the U.S. District Court
Northern District of Texas Dallas Division
1100 Commerce Street, Room 1528
Dallas, Texas. 75242-1003

RE: SEC v. FAULKNER et al: Case No. 3:16-cv-01735-D

Page 1o0f2 PagelD 12057

 

RECEIVED

ApR 2 2 2019
(Ww

CLERK, U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXA:

 

 

 

 

 

 

 

This request is brought by defendant, Christopher A. Faulkner in Case No. 3:16-cv-01735-D which
is pending in this court. Mr. Lawrence Friedman and Mr. Carter Boisvert currently receive all

pleadings and filings on behalf of myself, since | am representing myself pro-se | need the filings

and to be kept updated on this case. During the last year | have requested and instructed both Mr.

Friedman and Mr. Boisvert of the Friedman & Feiger !aw firm located at 5301 Spring Valley Rd.,

Suite 200, Dallas, TX 75254 that upon receipt of any of the filings relating to this case including

pleadings they are to be forwarded to me at my current location. They have refused and continue

to refuse to provide me with any of the filings in this case nor keep me updated in any manner.

Therefore, please add me to the mailing and service list for all filings and notices relating to this

case. These documents are to be mailed to me with my FCI number 76501-112 marked on the

envelope at my current address listed as follows:

Christopher A. Faulkner
FCI number 76501-112
P.O. Box 9000
Seagoville, TX 75159

DATED: April 16, 2019

Respectfully requested,

SIGNATURE Ga
Defendant's Name: Christopher A. Faulkner
FCI] #76501112

P.O. Box 9000

Seagoville, TX 75159

pro-se Defendant
Case 3:16-cv-01735-D Document 430 Filed 04/22/19 Page 2 of 2 PagelD 12058

           

oe =
ee fed (EU Eft teed tebe yegereed A Mee pokey fpf bpp B25 teeta
“AD-9L:€ “ON 8SED (1219 YANW INVA “A OAS '3Y
€001-2re7GZ sexe ‘seyjeq
87S WOOY 98S SEWWOD QOL]
UOISIAIG] SB(JEQ SexXd] JO JOUSIG WISULION
UNOD JON}SIG ‘S'N 84} Jo eBpnr Buipisaig
Jayemzyi4 eHpnr ayqeiouopy JO YIZID
wes (ph: ; «
~ “_ (ie US Mal GOS Hoar et
‘mame re ee OSL CL Sw we
- Be, CL UL GEL, PUCMON,

 

6STSZ XL ‘ATUAODVAS
0006 XO4 ‘0’d

CLELOS9OZ# IDA

YANN TAVA WAHdOLSITYHD
